Title: To John Adams from Mathew Carey, 6 September 1813
From: Carey, Mathew
To: Adams, John



Sir
Philada.  Sept.  6. 1813

Your favour of the 1st. which I recd yesterday, is before me. I observe its contents.
While I sympathize with you in the domestic afflictions which produced the chasm in our correspondence, I must needs observe that your letter gave me sincere pleasure. I was seriously apprehensive that I had inadvertently, in some of my letters, given you offence.
I most perfectly accord with you on the subject of donations for charitable uses, & other acts of beneficence. I have long thought that the public impression on this subject, though very plausible, has a pernicious tendency. On the ground of public usefulness, which is certainly one of the most laudable objects a rational being can have in view, I have gone the (perhaps extravagant) length to suppose that no man has a right to conceal his good deeds, the dissemination of the knowledge of which would tend to excite emulation, & to stimulate others to deserve the glory of being public benefactors. If a man’s motives are merely fame; not benevolence or charity, verily I say unto you he has recd. his reward here—& must not look for it hereafter But a Man may do heroic deeds from pure motives, & be perfectly satisfied that those good deeds be known, without any derogation from his merits. And when we consider the contagious & overwhelming influence of vice & guilt, it is madness & folly not to avail ourselves of the assimilating & imitative propensity in man, to create an antidote to the baleful person.
It is a matter of astonishment that in a nation, comprising probably 10,000 persons of incomes from 5 to 25,000 Dollars per annum, & many of them without children, there is hardly an instance, perhaps positively none, of any one building a bridge, cutting a road or canal, endowing an hospital or college, either from vanity or beneficence. It is a horrible fact.
Mr Jones has promised to pay / With most sincere respect & esteem / Your obt. hble servt.

Mathew Carey